Citation Nr: 1747682	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for Posttraumatic Stress Disorder (PTSD), rated as 50 percent disabling prior to May 9, 2013, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney of Law


WITNESSES AT HEARING ON APPEAL

Appellant and A.A.C. 



ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In a July 2013 rating decision, the RO increased the disability rating for the Veteran's service-connected PTSD to 70 percent disabling, effective May 9, 2013.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


VETERAN'S CONTENTIONS

The Veteran contends that the current evaluation of his service-connected PTSD fails to fully capture the severity his disability.  The Veteran reports symptoms of nearly continuous intrusive thoughts, tics, anxiety, panic attacks, breathing difficulties, hyperventilation, nightmares, hypervigilance, difficulty concentrating, agoraphobia, and claustrophobia.  The Veteran details specific instances in which his PTSD symptoms have impacted his work, family, mood, and thought process.  For example, the Veteran describes needing to work longer hours to maintain production requirements as a sales representative.  His anxiety, depression, and agoraphobia have impacted his relationship with his spouse and relatives.  Also, his symptoms affect his sleep, prevent him from socializing, and impede his ability to complete tasks daily tasks such as medical appointment. 

In addition, the Veteran maintains that his service-connected PTSD precludes him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  He reports that he worked as a sales representative between January 1981 and February 2009 with Brenntag Pacific.  In the final two years of employment, his symptoms of anxiety, tics, and difficulty concentration worsened and he became unable to meet his production requirements.  As a result, Brenntag Pacific laid him off. Thereafter, the Veteran worked at Startex Division of CSD, Inc. in July 2009.  The Veteran reports that he was also unable able to meet production requirements due to his PTSD symptoms and his employment with Startex Division ended in May 2010.  Since May 2010, the Veteran has been unable to secure gainful employment. 


FINDINGS OF FACT

1.  December 2010 private mental health examination by Dr. L.B.C. documented a diagnosis of PTSD, with symptoms of intrusive thoughts, difficulty with concentration, social isolation, hypervigilance, nightmares, insomnia, irritability, and depression. 

2.  In July 2011, Dr. M.R.T. and Dr. L.B.C. indicated that the Veteran had experienced significant difficulty in multiple domains, such as his work, family relationships, mood, and thought process, since his discharge from service as a result of his PTSD.  The examiners estimated the Veteran's level of functioning on the Global Assessment of Function (GAF) Scale at 35. 

3.  A January 2011 VA mental health examination documented persistent symptoms of increased arousal, difficulty falling or staying asleep, obsessive behavior, moderate to severe panic attacks, anxiety, and depression.  The Veteran reported that his relationship with his wife deteriorated due to increased hours at work and tics.

4.  During a May 2013 VA mental health examination, the Veteran endorsed symptoms of anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships. 

5.  The Veteran credibly and competently reported that his PTSD symptoms negatively impacted his family relations, mood, occupation, and thoughts, to include symptoms of "nearly continuous intrusive thoughts," tics, anxiety, panic attacks, breathing difficulty, hyperventilation, nightmares, hypervigilance, difficulty concentrating, agoraphobia, and claustrophobia.  

6.  Throughout the period under review, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.  Specifically, the evidence demonstrates social and occupational impairment with deficiencies in mood, work, family relations, judgment, and thinking. 

7.  The Veteran has denied hallucinations, delusions, and homicidal or suicidal ideations, and the examiners did not observe such.  

8.  Throughout the period under review, the Veteran's PTSD has not been productive of total social and occupational impairment.

9.  The Veteran ceased working in May 2010.  The probative evidence of record shows that since then, the Veteran has been unable to obtain or maintain gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Throughout the period under review, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that throughout the pendency of the appeal, a higher rating of 70 percent is warranted based on social and occupational impairment with deficiencies in most areas. 

In addressing why the criteria for a schedular rating higher than 70 percent are not met, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  For example, the Veteran has denied experiencing hallucinations and delusions, and the examiners did not observe such.  In addition, the January 2011 VA examiner opined that the Veteran's PTSD results in clinically significant distress or impairment in social, occupational, or other important areas of functioning, but not total occupational and social impairment.  Similarly, the May 2013 VA examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, but not total impairment.  The lowest GAF score assigned to the Veteran during the period under review was a 35, in September 2013.  But, the Board acknowledges that the Veteran generally displayed a higher GAF score, to include 60 in May 2010, 52 in January 2011, and 48 in May 2013.  Such scores are not suggestive of total occupational and social impairment.

In determining that the criteria for a 100 percent rating are not met, the Board has considered the lay assertions, including the Veteran's own statements and testimony, as to his symptomatology and the severity of his condition.  It notes that those statements primarily describe symptoms, such as unprovoked irritability with episodes of verbal outbursts, tics, depression, familial difficulties, difficulty concentrating, anxiety, as well as isolation, which are contemplated by the 70 percent, rather than the 100 percent, rating criteria.  In any event, to the extent entitlement to a 100 percent rating based on those symptoms is claimed, the Board concludes that the findings during medical evaluation, which do not reflect total occupational and social impairment, are more probative than the lay assertions of record.  The Board has accordingly relied heavily on the VA examinations and VA treatment showing limitation of function that, at most, approximates the criteria for a 70 percent evaluation.  

In short, based on the evidence and analysis above, the Board finds the criteria for a rating of 70 percent for PTSD, but no higher, are met during the entire period under review.  Accordingly, a 70 percent rating, but no higher is granted. 

Despite having determined that a 100 percent schedular rating for PTSD is not warranted, the competent and probative evidence of record shows that throughout the pendency of the appeal, the Veteran has been unable to obtain or maintain gainful employment due to his service-connected PTSD.  Additionally, as a result of the increased rating granted in this decision, the schedular criteria for a TDIU have been met throughout the appeal period, such that a TDIU is warranted effective the date the claim for an increased rating was received, June 30, 2010.


ORDER

For the period on appeal, an initial increased rating of 70 percent, but no higher, for service-connected PTSD is granted. 

Entitlement to TDIU is granted, effective June 30, 2010.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


